Decision of motion for change of venue reserved in accordance with the following Memorandum: The People have moved pursuant to subdivision 2 of section 344 of the Code of Criminal Procedure for an order removing these actions from the Onondaga County Court to a term of Supreme Court in another county. That section provides, so far as here material, that such relief may be granted on the ground “that a fair and impartial trial cannot be had in the county where the indictment is pending.” The People presented three grounds for *798requesting such relief: first, the congested condition of the Civil and Criminal Calendars in Onondaga County Court and the alleged disqualification to preside of one of the Judges of that court; second, that one of the defendants is the Sheriff of Onondaga County and by virtue of that office he and his deputies, including court attendants, would play important roles before and during any trial; third, that another defendant is the Onondaga County Correction Commissioner and as such is and would be in charge of certain persons confined in his custody, who are prospective witnesses for the People. On September 18, 1963 the Oswego Special Term of Supreme Court made an order on motion of the defendants pursuant to subdivision 1 of section 344 removing these actions from Onondaga County Court to the Supreme Court of that county. The granting of such relief effectively removed the first ground advanced by the People in this court for a change of venue. There remains for our consideration a removal of the trial to a county other than Onondaga upon the two remaining grounds. Upon the argument of this motion it was stated by the attorneys for some of the defendants that the latter proposed to make certain pretrial motions. These, of course, may now be addressed to a Special Term sitting in Onondaga County. In the exercise of its power, this court will forthwith set up such a Special Term of Supreme Court in Onondaga County and designate a Justice to preside thereat. At the time fixed in our order for the convening of that term, the defendants should make such pretrial motions as they may be advised. After the making and final decision of such motions, if any, this court will pass upon the application of the People for a change of venue of the trial.